Case 1:19-cr-00373-PGG Document 156 Filed 01/15/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against- ORDER
MICHAEL AVENATTI, (S1) 19 Cr, 373 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.DJ.:

The Court hereby orders the United States Marshal for the Southern District of
New York to transport Michael Avenatti from the Central District of California to the Southern
District of New York forthwith, for purposes of trial,
Dated: New York, New York

January 15, 2020
SO ORDERED.

Ae .

Paul G. Gardephe
United States District Judge

 
